Ford, Judge:
The proper basis for dutiable purposes of certain recorders covered by the above appeal for a reappraisement is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED A HD AGREED by and between counsel for the respective parties hereto subject to the approval of the Court:
1. That the above entitled appeal for reappraisement covers 500 units of Model 1630D Recorders shipped without wooden shipping frames exported from Japan on or about June 30,1965.
2. That the merchandise involved herein is not identified on the Final List (T.D. 54521) published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under Sec. 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
3. That at the time of exportation thereof to the United States, the market value or the price at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale to all purchasers *946in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States was $60.65 per unit, net packed.
4. That the above entitled appeal for reappraisement may be deemed submitted for decision on the foregoing stipulation.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402 (b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the involved recorders and that said value is $60.65 per unit, net packed.
Judgment will be entered accordingly.